Citation Nr: 0631372	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-10 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for bilateral pes planus.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with underlying degenerative disc disease 
at L4-5 with diffuse bulging and acquired spinal stenosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 2003 
and January 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Waco, 
Texas, in April 2006; a transcript of that hearing is 
associated with the claims file.

The Board observes that the January 2005 rating decision 
denied entitlement to a rating in excess of 10 percent for 
lumbosacral strain with underlying degenerative disc disease 
at L4-5 with diffuse bulging and acquired spinal stenosis.  
Thereafter, the veteran appealed the denial and, in a June 
2005 Decision Review Officer decision, an increase, to 20 
percent, was granted for the veteran's back disability, 
effective March 3, 2004, the date his claim was received.  On 
a claim for an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
benefit sought on appeal has not been fully granted, and 
since the veteran did not withdraw his claim of entitlement 
to an increased rating for his service-connected back 
disability, the matter remains before the Board for appellate 
review.

At the veteran's April 2006 Board hearing, he submitted 
additional evidence consisting of VA treatment records.  In 
connection with the submission of such evidence, the veteran 
signed a statement waiving agency of original jurisdiction 
(AOJ) consideration of the newly received evidence.  See 
38 C.F.R. § 20.1304 (2006).  Therefore, the Board can 
properly consider such evidence.

The issue of whether new and material evidence has been 
received in order to reopen a claim of entitlement to service 
connection for bilateral pes planus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Lumbosacral strain with underlying degenerative disc 
disease at L4-5 with diffuse bulging and acquired spinal 
stenosis is manifested by subjective complaints of pain, 
weakness, stiffness, fatigability, lack of endurance, 
instability, muscle spasms, and flare-ups and objective 
evidence of tenderness and limitation of lumbar spine motion 
without forward flexion of the thoracolumbar spine limited to 
30 degrees or less, ankylosis of the thoracolumbar spine or 
the entire spine, muscle atrophy, muscle rigidity, muscle 
spasm, muscle wasting, fixed deformity, gross abnormalities, 
or muscular tear of the back; objective neurological 
abnormalities associated with the service connected low back 
disability, in addition to decreased sensation of the left 
lower extremity for which a separate evaluation has been 
assigned, are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain with underlying degenerative disc disease 
at L4-5 with diffuse bulging and acquired spinal stenosis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on the claim for VA 
benefits.  In this case, the veteran was provided with a VCAA 
notification letter in June 2004, prior to the initial 
unfavorable AOJ decision issued in January 2005.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the June 2004 
letter advised the veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  The notice further informed 
the veteran of the evidence necessary to establish 
entitlement to an increased rating.  Additionally, in a March 
2006 letter, the veteran was further advised of the evidence 
necessary to establish a disability rating as well as an 
effective date for the disability on appeal in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Pertinent to the fourth element, the June 2004 letter advised 
the veteran that, if he had any evidence in his possession 
that pertained to his claim, to send it to VA.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, VA treatment 
records dated through April 2006 and an October 2004 VA 
examination report were reviewed by both the RO and the Board 
in connection with the adjudication of this claim.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.  Moreover, the veteran was provided 
with VA examination in October 2004 in order to assess the 
current severity of his service-connected back disability.  
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to evaluate the veteran's 
claim without further examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected back disability.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran is currently service-connected for lumbosacral 
strain with underlying degenerative disc disease at L4-5 with 
diffuse bulging and acquired spinal stenosis, evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5237, effective March 3, 2004.  At his April 2006 Board 
hearing and in documents of record, the veteran contends that 
he has muscle spasms, limited back motion, an inability to 
walk long distances, and a back brace.  He further alleges 
that he has had 15 to 20 incapacitating episodes within a 
six-month period and has constant pain that radiates into his 
lower extremities.  Therefore, the veteran claims that he is 
entitled to a rating in excess of 20 percent for his back 
disability.

In rating musculoskeletal disabilities with regard to 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 
4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

All back disabilities listed in Diagnostic Codes 5235 to 
5243, to include Diagnostic Code 5237, pertinent to 
lumbosacral strain, under which the veteran is currently 
evaluated, are rated using the General Rating Formula for 
Diseases and Injuries of the Spine.  The Board notes that the 
General Rating Formula became effective September 26, 2003.  
As the veteran filed his claim for an increased rating in 
March 2004, his back disability has been evaluated under the 
General Rating Formula.

Under the General Rating Formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Under the General Rating Formula, the Board finds that the 
veteran is not entitled to an evaluation in excess of 20 
percent.  In this regard, the Board notes that the veteran's 
back disability is manifested by subjective complaints of 
pain, weakness, stiffness, fatigability, lack of endurance, 
instability, muscle spasms, and flare-ups and objective 
evidence of tenderness and limitation of lumbar spine motion 
without forward flexion of the thoracolumbar spine limited to 
30 degrees or less, ankylosis of the thoracolumbar spine or 
the entire spine, muscle atrophy, muscle rigidity, muscle 
spasm, muscle wasting, fixed deformity, gross abnormalities, 
or muscular tear of the back.

Specifically, in April 2004, VA treatment records reflect 
complaints of pain, muscle spasms, and flare-ups.  In May 
2004, objective examination revealed no back spasms and 
normal range of lumbar spine motion.  At his October 2004 VA 
examination, the veteran complained of pain, weakness, 
stiffness, fatigability, lack of endurance, and instability.  
He also indicated that he had flare-ups, which include severe 
pain lasting three to four hours with 85 percent of the 
function of back.  Upon physical examination, the veteran was 
flexed forward at a 25 degree angle.  He indicated that he 
was unable to stand anymore erect than that because of back 
pain.  The examiner noted that the veteran's spine was in a 
straight line and there was no evidence of muscle atrophy, 
muscle rigidity, muscle spasm, or muscle wasting.  Palpation 
of paravertebral spinous process revealed tenderness in the 
area of L3, L4, and L5.  There was also tenderness and 
stiffness to the right and left midlines in the same area.  

Regarding range of motion testing, the veteran had forward 
flexion from 25 to 80 degrees and zero degrees of extension.  
He also had left lateral flexion from zero to 15 degrees, 
with a maximum of 30 degrees with pain in the area of L3-5.  
Right lateral flexion was zero to 10 degrees, with a maximum 
of 30 degrees with pain in the area of L3-5.  Left and right 
lateral rotation was zero to 15 degrees with pain at a 
maximum of 30 degrees with pain in the area of L3-5, 
bilaterally.  It was also noted that the veteran had 
fatigability and painful motion with use, but did not have 
incoordination or lack of endurance.  The examiner found no 
fixed deformity, gross abnormalities, or muscular tear of the 
back. 

In November 2004, VA treatment records show that the veteran 
could walk on toe and heel as well as squat and rise within 
normal limits.  It was also noted that he had normal range of 
motion of the lumbar spine.  

Therefore, as the evidence fails to demonstrate forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, or ankylosis of the thoracolumbar spine or the entire 
spine, the Board finds that the veteran is not entitled to a 
rating in excess of 20 percent for his back disability under 
the General Rating Formula.

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  In this regard, the Board observes that, at 
his October 2004 VA examination, the veteran complained of 
symptoms of pain, burning, stinging, and numbness down the 
posterior aspect of the left leg to the foot.  Upon 
neurological examination, he had a decreased sensation to 
sharp and dull to the left lower extremity.  As such, the 
veteran is currently separately service-connected for 
decreased sensation of the left lower extremity as secondary 
to his back disability, evaluated as 10 percent disabling.  
However, there is no objective evidence of additional 
neurological abnormalities associated with the veteran's back 
disability.  Specifically, neurological examination in 
October 2004 showed normal sensation to the right lower 
extremity and no evidence of decreased muscle tone to the 
left or right lower extremity strength or atrophy.  
Additionally, a May 2005 VA treatment record reflects that 
the nerve conduction velocity/electromyograph study of the 
veteran's low back and left lower extremity revealed no 
abnormal electrical signs.  It was also noted that there was 
no electromyographic evidence of radiculopathy or peripheral 
neuropathy.  Also, a July 2005 MRI of the lumbar spine 
revealed no evidence of disc herniation or neural foramina 
encroachment.  Therefore, as the evidence fails to reflect 
additional, objective neurological abnormalities outside of 
his already service-connected left lower extremity 
disability, the Board finds that the veteran is not entitled 
to a separate rating under Note (1) of the General Rating 
Formula.

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

The Board notes that the veteran has self-reported 15 to 20 
incapacitating episodes during a six-month period.  However, 
as there is no objective evidence of disc herniation or 
neural foramina encroachment, as demonstrated by a July 2005 
MRI, or of physician prescribed bed rest and treatment, the 
Board finds that the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes is inapplicable and 
he is not entitled to a rating in excess of 20 percent under 
such Formula.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
rating in excess of 20 percent for lumbosacral strain with 
underlying degenerative disc disease at L4-5 with diffuse 
bulging and acquired spinal stenosis as a review of the 
record, to include the medical evidence, fails to reveal any 
additional functional impairment associated with such 
disability to warrant consideration of alternate rating 
codes.  

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected back disability presents 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected back 
disability do not result in a marked functional impairment in 
a way or to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2005).  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A rating in excess of 20 percent for lumbosacral strain with 
underlying degenerative disc disease at L4-5 with diffuse 
bulging and acquired spinal stenosis is denied.


REMAND

Regarding the veteran's application to reopen his claim of 
entitlement to service connection for bilateral pes planus, 
the Board finds that a remand is necessary in order to afford 
the veteran appropriate notice.

VA is required to provide notice of the VCAA to a claimant 
pursuant to 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  As indicated previously, in Pelegrini, supra, 
the Court held that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The Board 
notes that a May 2003 letter informed the veteran of the 
first three elements outlined in Pelegrini, but he has not 
been advised that he should provide any evidence in his 
possession that pertains to his claim.  Therefore, a remand 
is necessary in order to provide the veteran with corrective 
notice. 

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that the VCAA requires VA to look at the bases 
for the denial in the prior decision and to respond with 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, the veteran was previously 
denied service connection for bilateral pes planus in a March 
2000 rating decision.  The basis for such denial was that, 
while bilateral pes planus existed prior to the veteran's 
military service, there was no objective evidence of 
worsening of such pre-existing condition.  Therefore, the 
March 2000 decision denied service connection for bilateral 
pes planus on the basis that such disability had not been 
aggravated by the veteran's military service.  In March 2003, 
the veteran submitted his application to reopen his claim of 
entitlement to service connection for bilateral pes planus 
and, in a May 2003 letter, he was advised of the definition 
of new and material evidence, but was not informed of the 
element(s) of his claim that were found insufficient in the 
prior March 2000 denial in accordance with Kent, supra.  As 
such, a remand is necessary in order to afford the veteran 
appropriate notice.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a letter 
requesting that he submit all relevant 
evidence in his possession that pertains 
to his application to reopen his claim of 
entitlement to service connection for 
bilateral pes planus in accordance with 
Pelegrini, supra.  Additionally, such 
letter should provided notice of what 
evidence is necessary to substantiate the 
element or elements required to establish 
service connection for bilateral pes 
planus that were found insufficient in the 
previous March 2000 denial, as outlined by 
the Court in Kent, supra.  

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraph, the veteran's new and material 
claim should be readjudicated, based on 
the entirety of the evidence.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


